DETAILED ACTION

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



5.	Claims 16-20 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill USPN 4258704 in view of Roe et al. US 2002/0169427.


	As to claim 16, Hill teaches an ostomy accessory for an intestinal stoma of a mammal ostomy patient, capable of being used together with an implanted constriction device with an artificial closing sphincter function (Abstract; col. 1, lines 10-15).  The ostomy accessory is adapted to and capable of absorbing secret from the mucosa wall of the part of the intestine which is distal to the constriction device (col. 3, lines 38-41); the ostomy accessory comprising:
an insertion portion 10 for insertion into the intestinal stoma, the insertion portion comprising an absorbing body for absorbing and retaining liquid matter consisting of liquid secreted from a mucosa wall of the intestine (col. 3, lines 61-65);
an outer part 11/12 attached to the insertion portion (col. 2, lines 64-68) and adapted to seal the stoma together with the insertion portion, the outer part 11/12 comprising a liquid non-permeable layer (col. 4, lines 20-27) in order to allow the absorbing body to retain absorbed liquid secretions from the mucosa wall so that the mucosa wall does not dehydrate. 
Hill teaches the claimed invention except that Hill teaches the outer part is attached to an attachment layer (col. 4, lines 5-14) for attachment to the outside abdominal wall, the attachment being via adhesive which creates surface tension between the outer part and the abdominal wall rather than an electrostatic field as claimed (col. 4, lines 4-14).  

As to claim 17, the insertion portion 10 is shaped after the dimensions of the stoma (Hill Figure 1, col. 5, lines 35-39, col. 6, lines 4-18) As to claim 19, the insertion portion 10 also comprises a layer of a liquid permeable material (Hill col. 3, line 64 through col. 4, line 3) arranged as an outer layer for the absorbing body. As to claim 20, the insertion portion also comprises a layer of a subjacent admission material arranged between the outer layer and the absorbing body (Hill col. 3, lines 47-53). 

As to claim 24, the attachment layer comprises a polymer film (col. 4, lines 26-49; Roe paragraph 0075). Hill teaches abutment portion 11 in the form of a flexible adhesive sheet permanently or temporarily attached to the plug 10 (col. 2, lines 63-68).  The closure plug 10 is attached to the abutment portion 11 by a plastics ferrule 12 (col. 4, .  

6.	Claim 18 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill USPN 4258704 in view of Roe et al. US 2002/0169427 as applied to claim 1 above and further in view of Wichterle USPN 3971376.  
Hill/Roe teach the present invention substantially as claimed.  Hill/Roe does not teach the attachment layer comprises ridges and valleys on the surface of the material. Wichterle teaches an apparatus to be implanted into the body to where the surface has ridges 26, and corresponding valleys (Figure 5) for the benefit of increasing frictional holding power once implanted (Wichterle col. 3, lines 52-54).  It would have been obvious to one having ordinary skill in the art when the invention was originally filed to modify Hill/Roe with ridges and valleys for the benefit taugjht in Wichterle. 

7.	Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill USPN 4258704 in view of Roe et al. US 2002/0169427 as applied to claim 1 above and further in view of Perlin USPN 4210132.  

As to claim 21, Hill/Roe does not teach a gasket extending around the insertion portion.  Perlin teaches an implantable device comprising a gasket 22 for the benefit of enhancing the sealing of implantable member (col. 6, lines 15-18;col. 8, lines 22-25). It 

As to claim 22, the gasket 22 comprises a first inner skin contacting layer 31, a second outer layer 32; and at least one intermediate layer capable of absorbing body fluids from the stoma, wherein at least the inner layer admits body fluid passage to the intermediate layer.

As to claim 23, the gasket 22 is essentially ring-shaped (Perlin Figure 2); and wherein first and second layers are joined in an annular seal (Perlin Figures 2-3).


Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 

commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9-15 of U.S. Patent No. 10390988. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth integral insertion and outer parts.  Additionally, the subject matter of the present application substantially overlaps the subject matter of the patent.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781